Name: Council Regulation (EEC) No 4103/87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for newsprint falling within code 4801 00 10 of the combined nomenclature (1988) and extending this quota to include certain other types of paper
 Type: Regulation
 Subject Matter: wood industry;  tariff policy
 Date Published: nan

 No L 383 / 26 Official Journal of the European Communities 31 . 12 . 87 COUNCIL REGULATION (EEC) No 4103 / 87 of 22 December 1987 opening, allocating and providing for the administration of a Community tariff quota for newsprint falling within code 4801 00 10 of the combined nomenclature ( 1988 ) and extending this quota to include certain other types of paper third countries which do not benefit from equivalent preference during a representative reference period and on the economic outlook for the quota year in question; Whereas during the last three years for which complete statistics are available the corresponding imports into each of the Member States represented the following percentages of total imports of the product in question from third countries which do not benefit from an equivalent preferential tariff measure :  from Canada : Member State 1984 1985 1986 Benelux 5,59 3,81 10,11 Denmark 0 0,01 0,04 Germany 18,66 15,18 22,62 Greece 0 0,01 0 Spain 1,17 1,05 0,88 France 0,20 0,82 3,31 Ireland 1,08 1,10 1,08 Italy 2,10 2,34 1,68 Portugal 0 0,09 0,22 United Kingdom 71,20 75,59 60,06 THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , and in particular Article 113 thereof, Having regard to the proposal from the Commission , Whereas , for newsprint falling within subheading 48.01 A of the Common Customs Tariff, the Community has decided to conclude an agreement which provides in particular for the opening of a Community tariff quota of 650 000 tonnes , of which 600 000 tonnes are reserved until 30 November each year , in accordance with Article XIII of the General Agreement on Tariffs and Trade , exclusively for products from Canada ; whereas this agreement provides equally that from 30 November each year the residue which has not been used by 29 November can be applied to imports of newsprint of any origin ; whereas , therfore , an overall zero-duty Community tariff quota of 650 000 tonnes should be opened for the product in question for 1988 , subdivided as indicated above ; Whereas provision should be made for extending the tariff quota in question to include certain types of paper fulfilling all the conditions set out in the Additional Note to Chapter 48 except those relating to watermarks; Whereas the Community has adopted , with effect from 1 January 1988 , a combined nomenclature for goods which meets the requirements of the Common Customs Tariff and the nomenclature of goods for the external trade statistics of the Community and statistics of trade between Member States ; whereas , in order to accommodate specific Community rules , this nomenclature has been expanded into an integrated tariff of the European Communities (TARIC); whereas , from that date , the combined nomenclature and , where appropriate , the TARIC code numbers should be used for the description of the product covered by this Regulation; Whereas equal and continuous access to the quotas should be ensured for all Community importers and the rates laid down for the quotas should be applied consistently to all imports of the product in question into the Member States until the quotas are exhausted ; whereas , in the light of these principles , allocation of the tariff quotas among the Member States would seem to preserve the Community nature of the quotas ; whereas in order to correspond as closely as possible to the real trend of the market for the products in question the allocation should reflect the requirements of the Member States based on statistics of imports of the said products from  from other countries : Member State 1984 1985 1986 Benelux 5,83 1,75 2,01 Denmark 0,04 0 0 Germany 40,75 39,39 27,80 Greece 5,55 10,11 15,12 Spain 20,32 24,52 3,49 France 4,43 2,20 1,21 Ireland 0,01 0,01 0,01 Italy 0,81 0,53 21,97 Portugal 6,13 7,79 6,12 United Kingdom 16,13 13,70 22,27 Whereas in view of these factors and of market forecasts for newsprint in general and for Community production in particular during 1988 , and of the effective use of the 31 . 12 . 87 Official Journal of the European Communities No L 383 / 27 quotas opened for 1986 and 1987 , the initial percentage shares of the quota volume can be expressed approximately as follows : Volume of 600 000 tonnes Volume of 50 000 tonnes Benelux 6,60 1,57 Denmark 0,02 0,01 Germany 19,03 27,27 Greece 0,01 15,07 Spain 1,04 13,20 France 1,38 2,98 Ireland 1,08 0,01 Italy 2,02 20,13 Portugal 0,10 3,27 United Kingdom 68,72 16,49 should draw an additional share from the corresponding reserve ; whereas each time one of its additional shares is almost used up a Member State should draw a further share , and so on as many times as the reserve allows ; whereas the initial and additional shares must be valid until the end of the quota period ; whereas this form of administration requires close cooperation between the Member States and the Commission and the latter must be able to monitor the extent to which the quota volumes have been used up and inform the Member States accordingly ; Whereas if at a given date in the quota period a quantity of a Member State's initial share remains unused , it is essential that the Member State concerned should return a significant proportion thereof to the corresponding reserve in order to prevent part of the Community tariff quota from remaining unused in one Member State when it could be used in others ; Whereas since the Kingdom of Belgium , the Kingdom of the Netherlands and the Grand Duchy ofLuxembourg are united within and jointly represented by the Benelux Economic Union , any operation concerning the administration of the quota shares allocated to that economic union may be carried out by any one of its members , HAS ADOPTED THIS REGULATION: Whereas , to allow for the trend of imports of the product concerned , the quota volumes should be divided into two parts , the first being allocated among the Member States and the second held as a reserve to cover any subsequent requirements of Member States which have used up their initial share ; whereas , to afford importers in each Member State some degree of certainty and yet enable Community production to be marketed on satisfactory terms , the first part of the Community quotas should be set at a certain level , which in this case could be 75% and 67% of the quota volumes ; Whereas the initial shares may be used up at different rates ; whereas , in order to avoid any break in the continuity of supplies on this account , it should be provided that any Member State which has almost used up its initial share Article 1 1 . From 1 January to 31 December 1988 the customs duty applicable to imports of the following product shall be suspended at the level indicated and within the limits of Community tariff quotas as shown below: Order No CN code Description Amount of quota (tonnes ) Rate of duty (% ) 09.0015 4801 00 10 Newsprint ('):  from Canada 600 000 0 09.0017  from other third countries 50 000 0 (*) Entry under this subheading is subject to conditions determined by the relevant Community provisions . tariff quota the other types of paper corresponding, except as regards the criterion relating to watermarks , to the definition of newsprint contained in Additional Note 1 to Chapter 48 and falling within subheading 4801 00 90 of the combined nomenclature . 2 . Within the limit of this tariff quota the Kingdom of Spain and the Portuguese Republic shall apply customs duties calculated in accordance with the relevant provisions of the 1985 Act of Accession . 3 . Imports of newsprint may not be charged against this tariff quota if they are already free of customs duties under other preferential tariff arrangements . 4 . Without prejudice to the international obligations of the Community , Member States may charge against this Article 2 From 30 November 1988 , the residue of the amounts referred to in Article 1 which have not actually been No L 383 /28 Official Journal of the European Communities 31 . 12 . 87 used by 29 November 1988 , or which are not expected to be used before 31 December 1988 , can be applied to imports of the product in question whether from Canada or from another third country . This process shall continue until the reserve is used up . 4 . By way of derogation from paragraphs 1 , 2 and 3 , Member States may draw smaller shares than those specified in the said paragraphs if there is reason to believe that they might not be used in full . Member States shall inform the Commission of their reasons for applying this paragraph . Article 3 1 . The first part of each of the amounts referred to in Article 1 , consisting of 450 000 tonnes for the amount referred to under Order No 09.0015 and 33 500 tonnes for the amount referred to under Order No 09.0017 , shall be allocated among the Member States ; the quota shares , which , subject to Article 6 , shall be valid from 1 January to 31 December 1988 , shall be as follows : Article 5 The additional shares drawn pursuant to Article 4 shall be valid until 31 December 1988 . (tonnes) Article 6 By 1 October 1988 at the latest , Member States must return to the reserve the unused portion of their initial share which , on 15 September 1988 , is in excess of 20% of the initial volume . They may return a greater portion if there is reason to believe that it might not be used . By 1 October 1988 at the latest , Member States must notify the Commission of the total quantities of the products concerned imported on or before 15 September 1988 and charged against the Community quotas and of any portion of their initial shares that they are returning to the corresponding reserves . Amount referred under Order No 09.0015 Amount referred under Order No 09.0017 Benelux 29 700 526 Denmark 90 3 Germany 85 635 9 135 Greece 45 5 049 Spain 4 680 4 422 France 6 210 999 Ireland 4 860 3 Italy 9 090 6 744 Portugal 450 1 095 United Kingdom 309 240 5 524 2 . The second parts , amounting to 150 000 tonnes and 16 500 tonnes respectively , shall constitute the reserve . Article 7 The Commission shall keep account of the shares drawn by Member States pursuant to Articles 3 and 4 and shall inform each Member State of the extent to which the reserves have been used up as soon as it has been notified . It shall inform the Member States not later than 5 October 1988 of the state of the reserves following any return of quota shares pursuant to Article 6 . It shall ensure that the drawing which exhausts the reserve does not exceed the balance available , and to this end shall notify the amount of that balance to the Member State making the final drawing . Article 4 1 . If a Member State has used 90 % or more of one of its initial shares as specified in Article 3 (1 ), or of that share less any portion returned to the reserve pursuant to Article 6 , it shall forthwith , by notifying the Commission and to the extent that the reserve so permits , draw a second share equal to 1 0 % of its initial share , rounded up where necessary to the next whole number . 2 . If, after one of its initial quota shares has been used up , a Member State has used 90 % or more of its second share as well , it shall forthwith , using the procedure provided for in paragraph 1 , draw a third share equal to 5 % of the initial share . 3 . If, after one of its second shares has been used up , a Member State has used 90 % or more of its third share , it shall , using the procedure provided for in paragraph 1 , draw a fourth share equal to the third . Article 8 1 . Member States shall take all appropriate measures to ensure that additional drawings of shares pursuant to Article 4 enable imports to be charged without interruption against their accumulated share of the Community tariff quota . 2 . Member States shall take all appropriate measures to make sure that the paper referred to in Article 1 No L 383 / 2931 . 12 . 87 Official Journal of the European Communities fully meets the criteria for admission to this tariff quota . Where this is the case , the relevant Community procedures shall be applied in order to monitor use of the paper for the prescribed specific purpose . 3 . Member States shall ensure that importers of the products concerned have free access to the quota shares allocated to them . Article 9 At the request of the Commission , Member States shall inform it of imports actually charged against their quota shares . Article 10 The Member States and the Commission shall cooperate closely to ensure that this Regulation is complied with . Article 1 1 This Regulation shall enter into force on 1 January 1988 . 4 . The extent to which a Member State has used up it shares shall be determined on the basis of the imports of the products concerned entered with the customs authorities for free circulation . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 22 December 1987 . For the Council The President N. WILHJELM